                              United States District Court
                                        for the
                              Southern District of Florida

    Sasha McNeal, Plaintiff               )
                                          )
    v.                                    )
                                          )
                                            Civil Action No. 18-25376-Civ-Scola
    PRB Entertainment, Inc. and           )
    others, Defendants                    )
                                          )

                    Order on the Defendants’ Motion to Dismiss
       Plaintiff Sasha McNeal filed her second amended complaint alleging
violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 215(a)(3). (ECF
No. 64.) Now before the Court is the Defendants PRB Entertainment, LLC (“PRB”)
and James Fulford’s motion to dismiss. (ECF No. 65.) The Defendants Nightlife
Solutions, Inc. (“NSI”) and Benjamin Fox have fully joined and adopted the
grounds for dismissal raised in the motion to dismiss. (ECF No. 69.) For the
reasons set forth below, the motion (ECF No. 65) is denied.
         1. Background 1
       McNeal files this suit against the Defendants for retaliating against her
because of an FLSA suit that she had filed against her previous employer.
McNeal was a server and bartender at Club Climaxxx, a night club in Miami-
Dade County. (ECF No. 64 at ¶ 4.) Her other job duties included cleaning the
windows, mirrors, and ashtrays, promoting the club on social media, and
training new personnel. (Id. at ¶ 17.) The Defendants own, manage, or otherwise
control Club Climaxxx. Fox was the general manager. James Fulford and his
company PRB Entertainment, LLC owned the club, and Nightlife Solutions, Inc.
is named on advertising literature. (Id. at 19.) Fox and Fulford were “involved in
the day-to-day operations of Club Climaxxx” and supervised its employees. (Id.
at ¶ 14-15.)
       Prior to working at Club Climaxxx, McNeal worked for a different club that
was named “the Office.” (Id. at ¶ 18.) At the Office, she was not properly paid
minimum wage pursuant to the FLSA, and instead worked on “straight tips.”
(Id.) She sued her prior employer and its two principals, Claudette Pierre and

1 The Court accepts as true the facts pled in the second amended complaint. Cf.
Beck v. Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In evaluating the
sufficiency of a complaint, a court must accept the well pleaded facts as true and
resolve them in the light most favorable to the plaintiff.”).
Gregory Pierre, to recover unpaid wages. (Id.) The complaint does not say whether
the suit was successful.
      Before the Defendants terminated McNeal, Fox stated on numerous
occasions that “they had to be careful with Plaintiff because she liked to sue her
employer.” (Id. at ¶ 20.) Additionally, one of the managers, Abraham Jean-
Baptiste, told everyone about her previous lawsuit. (Id.) When she was
terminated on January 3, 2017, she was told that the reason for her termination
was that “the Defendants were fearful that she was going to sue them just like
she had sued her former employer” and that someone had accused her of saying
that she was “going to call her attorney and sue them.” (Id. at ¶ 21.) Plaintiff
never made the statement. (Id.)
   2. Legal Standard
        When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
true, construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
not require detailed factual allegations, but it demands more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quotation omitted). A plaintiff must articulate “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007).
        “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is
not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully.” Id. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id. Thus, a pleading that offers mere “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action” will not survive
dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous
departure from the hyper-technical, code-pleading regime of a prior era, but it
does not unlock the doors of discovery for a plaintiff armed with nothing more
than conclusions.” Iqbal, 556 U.S. at 679.
        Yet, where the allegations “possess enough heft” to suggest a plausible
entitlement to relief, the case may proceed. See Twombly, 550 U.S. at 557. “[T]he
standard ‘simply calls for enough fact to raise a reasonable expectation that
discovery will reveal evidence’ of the required element.” Rivell v. Private Health
Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008). “And, of course, a well-
pleaded complaint may proceed even if it strikes a savvy judge that actual proof
of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”
Twombly, 550 U.S. at 556.
    3. Analysis
       “The FLSA protects persons against retaliation for asserting their rights
under the statute.” Wolf v. Coca-Cola Co., 200 F.3d 1337, 1343 (11th Cir. 2000).
“A prima facie case of FLSA retaliation requires a demonstration by the plaintiff
of the following: (1) she engaged in activity protected under the act; (2) she
subsequently suffered adverse action by the employer; and (3) a causal
connection existed between the employee’s activity and the adverse action.” Id.
at 1342. McNeal’s complaint contains sufficient allegations to demonstrate those
elements. First, it alleges that McNeal sued her previous employer under the
FLSA because the employer did not pay her the minimum wage. (ECF No. 64 at
¶ 18.) Second, it alleges that she was fired from Club Climaxxx by the
Defendants, and, third, it alleges that the stated reason for her termination was
that “the Defendants were fearful that she was going to sue them like she had
sued her former employer.” (ECF No. 64 at ¶ 21.)
       The Defendants argue that McNeal impermissibly “lumps” all four
Defendants together and that she lodges “identical allegations against each of
the four Defendants.” (ECF No. 65 at 2-3.) Although McNeal does lump the
Defendants together at times, this is not necessarily impermissible. A plaintiff
may seek to sue multiple employers in an FLSA case, as the statute contemplates
that there “may be several simultaneous employers who are responsible for
compliance with the FLSA.” Ceant v. Aventura Limousine & Transp. Service, Inc.,
874 F. Supp. 2d 1373, 1380 (S.D. Fla. 2012) (Scola, J.). In previous versions of
the complaint, the allegations did not specify how each Defendant was involved
with Club Climaxxx or how each Defendant could have been an employer under
the FLSA. This iteration of the complaint specifies that Fox was the general
manager, Fulford and his company, PRB, were the owners, and NSI was named
on advertising literature. (ECF No. 64 at ¶ 19.)
      1. Corporate Defendants
      Although it is not entirely clear to the Court that PRB and NSI are proper
defendants, the Court finds that the Plaintiff has alleged sufficient allegations to
survive a motion to dismiss. 2


2It is also not clear to the Court why Club Climaxxx is not a defendant in this
case.
       In order to both be held liable, the two entities, PRB and NSI, must be joint
employers. To ensure the employee’s protection, the FLSA “makes it clear that a
worker can be economically dependent on, and thus jointly employed by more
than one entity at the same time.” Atenor v. D & S Farms, 88 F.3d 925, 929 (11th
Cir. 1996). A joint-employment relationship may exist when the employee
performs work “which simultaneously benefits two or more employers, or works
for two or more employers at different times during the workweek.” Mullins v.
Posh Potties, LLC, 2013 WL 5728105, *2 (S.D. Fla. Oct. 22, 2013) (citing 29
C.F.R. § 791.2). “This joint employment relationship generally will be considered
to exist where one employer is acting in the interest of the other employer (or
employers) in relation to the employee or where the employers may be deemed
to share control of the employee, directly or indirectly, by reason of the fact that
one employer controls, is controlled by, or is under common control with the
other employer.” Id.
       Here, Plaintiff seemingly alleges that she is under the common control of
PRB and NSI because she alleges that both entities “took over operation of Club
Climaxxx” where she worked as a bartender. She alleges that PRB owned Club
Climaxxx and that NSI was named on marketing materials. These allegations,
while admittedly sparse, allege that PRB and NSI jointly operate the club, and
that her work as a bartender simultaneously benefited both of the Defendants.
       Moreover, the Defendants did not argue in their motions to dismiss that
McNeal did not sufficiently allege that they are her employer. Generally, a
“litigant who fails to press a point by supporting it with pertinent authority, or
by showing why it is sound despite a lack of supporting authority or in the face
of contrary authority, forfeits the point. The court will not do his research for
him.” Phillips v. Hillcrest Medical Center, 244 F.3d 790, 800 n.10 (10th Cir. 2001)
(internal quotation omitted); McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.
1997) (“Issues adverted to in a perfunctory manner, unaccompanied by some
effort at developed argumentation, are deemed waived. It is not sufficient for a
party to mention a possible argument in the most skeletal way, leaving the court
to put flesh on its bones.” (internal quotation omitted)).
      2. Individual Defendants
       The Court finds that the Individual Defendants, Fox and Fulford, should
not be dismissed from the case at this stage; the complaint’s allegations are
sufficient to state a claim against them as joint employers under the FLSA. “The
statutory definition of ‘employer’ is quite broad and encompasses both the
employer for whom the employee directly works as well as ‘any person acting
directly or indirectly in the interests of an employer in relation to an employee.’”
Id. (quoting 29 U.S.C. § 203(d)). The Eleventh Circuit has allowed suits against
individual defendants because “the FLSA contemplates that a covered employee
may file suit directly against an employer that fails to pay him the statutory
wage, or may make a derivative claim against any person who (1) acts on behalf
of that employer and (2) asserts control over conditions of the employee's
employment.” Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,
1298 (11th Cir. 2011).
      In determining whether a party is an employer, “courts have long assessed
the economic reality of the relationship between the employee and the alleged
employer.” Ceant, 874 F. Supp. 2d at 1381. “The economic reality test suggests
an employee-employer relationship may exist where the alleged employer hires
and fires employees, supervises and controls employee work schedules or
conditions of employment, determines the rate and method of payment, or
maintains employment records.” Id. The second amended complaint alleges that
Fulfford and Fox were “involved in the day-to-day operations of Club Climaxxx”
and “supervised employees.” (ECF No. 64 at ¶¶ 14-15.) It further alleges that
they were responsible for determining the amount paid to McNeal, determining
the number of hours that she worked, and specifying her job duties. (Id. at ¶¶
14-15.) It also states that Fox was the general supervisor and that Fulford was
the owner. (Id. at ¶ 19.) These allegations are sufficient to allege that the
Individual Defendants can be held liable jointly as employers under the FLSA at
the motion to dismiss stage.
   4. Conclusion
  In sum, the Court denies the Defendants’ motion to dismiss (ECF No. 65).
The Defendants must file an answer to the complaint on or before November 21,
2019.
   Done and ordered in chambers at Miami, Florida, on November 6, 2019.


                                          _________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
